  Case 19-02335       Doc 43     Filed 02/06/20 Entered 02/06/20 12:47:57           Desc Main
                                   Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                       )       19-02335
                                             )
STACY BERTRAND,                              )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: DOYLE

                                    NOTICE OF MOTION

To the following persons or entities who were served via email by the Bankruptcy Court
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Tom Vaughn, Chapter 13 Trustee: ecf@tvch13.net

To the following persons or entities who were served via first-class U.S. Mail:
See attached service list.

Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in his or her stead at 219 S. Dearborn Street, Chicago, IL 60604, and in the
following courtroom (or any other place posted), and present the attached Motion to Extend
Time to File a Claim, at which time and place you may appear.

         JUDGE:       DOYLE
         ROOM:        742
         DATE:        March 3, 2020
         TIME:        9:30 AM

                                      PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before February 6, 2020, at 5:30 p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: February 6, 2020                    /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr. ARDC #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
  Case 19-02335        Doc 43   Filed 02/06/20 Entered 02/06/20 12:47:57          Desc Main
                                  Document     Page 2 of 4


To the following persons or entities who have been served via U.S. Mail:

Stacy Bertrand
1501 S. Wolf Road #451                             IRS
Prospect Heights, IL 60070                         Internal Revenue Service
                                                   P.O. Box 7346
The Illinois Tollway                               Philadelphia, PA 19101-7346
PO Box 5544
Chicago, IL 60680                                  Capital One Bank (USA), N.A.
                                                   4515 N Santa Fe Ave
The Illinois Tollway                               Oklahoma City, OK 73118
2700 Ogden Ave.
Downers Grove, IL 60515                            Commonwealth Edison Company
                                                   Bankruptcy Department
CEP America Illinois LLP                           1919 Swift Drive
Wakefield and Associates                           Oak Brook, IL 60523
Po Box 50250
Knoxville, TN 37950-0250                           Capital One, N.A.
                                                   c/o Becket and Lee LLP
LVNV Funding, LLC                                  PO Box 3001
Resurgent Capital Services                         Malvern PA 19355-0701
PO Box 10587
Greenville, SC 29603-0587                          Illinois Department of Revenue Bankruptcy
                                                   Section
Illinois Lending Corp                              PO Box 19035
701 Lee St.                                        Springfield, IL 62794-9035
Suite 570
Des Plaines, IL 60016                              U.S. Department of Education
                                                   c/o FedLoan Servicing
Santander Consumer USA Inc.                        P.O. Box 69184
P.O. Box 961245                                    Harrisburg, PA 17106-9184
Fort Worth, TX 76161
  Case 19-02335        Doc 43     Filed 02/06/20 Entered 02/06/20 12:47:57             Desc Main
                                    Document     Page 3 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re:                                         )       19-02335
                                               )
STACY BERTRAND,                                )       Chapter 13
                                               )
                       Debtor.                 )       Hon. Judge: DOYLE

  MOTION TO EXTEND TIME FOR DEBTOR TO FILE A CLAIM ON BEHALF OF
                           CREDITOR

         NOW COMES, the Debtor, STACY BERTRAND, by and through her attorneys, DAVID

M. SIEGEL AND ASSOCIATES, to present this Motion, and in support thereof states as

follows:

1. Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2. On January 28, 2019, the Debtor filed a voluntary petition for relief pursuant to Chapter 13

   under Title 11 USC, and the Chapter 13 plan was confirmed on June 4, 2019. Tom Vaughn

   was appointed Trustee in this case.

3. The Debtor’s confirmed Chapter 13 plan provides for payments of $350.00 for at least 36

   months, with payments to the General Unsecured Creditors of not less than 10% of their

   allowed claims. The plan was subsequently modified for the Debtor to pay $400.00 for the

   remainder of her plan.

4. The Debtor tried in good faith to list all of her creditors in the schedules filed with the

   Chapter 13 petition, but a debt owed to The Illinois Tollway was inadvertently omitted.

5. The deadline for filing a proof of claim was April 8, 2019, for all creditors except

   governmental units, and July 29, 2019, for governmental units. The time for the Debtor to

   file a proof of claim pursuant to Bankruptcy Rule 3004 has expired.

6. The Debtor owes The Illinois Tollway $1,145.60, as unsecured.
  Case 19-02335       Doc 43     Filed 02/06/20 Entered 02/06/20 12:47:57             Desc Main
                                   Document     Page 4 of 4


7. The Debtor intends that the debt owed to The Illinois Tollway be paid through her Chapter

   13 plan, and desires to file a claim on behalf of said creditor to provide for that payment.

8. The Debtor further seeks that payment under the claim for said creditor be allowed and the

   time to file claims to be extended.

9. Payment of the debt owed to said creditor will not render the Debtor’s Chapter 13 plan

   unfeasible, and will not unfairly impair the rights of the other creditors of the Debtor.

10. The plan will complete within 60 months if the Debtor’s motion is granted and unsecured

   creditors will still receive no less than 10% of their allowed claims.



       WHEREFORE, the Debtor, STACY BERTRAND, prays that this Honorable Court enter

an Order to Extend Time for Debtor to File a Claim on Behalf of Creditor, and for other such

relief as the Court deems fair and proper.

                                                     Respectfully Submitted,

                                                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr. ARDC #6329415
                                                     Attorney for the Debtor(s)

DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, Il 60090
847/ 520-8100
